By the Court:
When the defendant had partially examined one of his witnesses, he desired to recall him for further examination on matters material to the issue, and asked the leave of the court to recall him for that purpose. ■ On the objection of plaintiff, the court refused to permit the witness to be re*193called, on the ground that “the court has no discretion (to permit it) against the objection of the plaintiff.” The ruling is too clearly erroneous to merit discussion.
Judgment and order reversed, and cause remanded for a. new trial.